Exhibit 10.41
INDEMNIFICATION AGREEMENT
THIS AGREEMENT is made on the 9th day of February, 2009
BETWEEN:
Weatherford International Ltd., a company incorporated under the laws of Bermuda
with its registered office located at Clarendon House, 2 Church Street,
Hamilton, Bermuda (the “Company”); and
Carel W. Hoyer (the “Indemnitee”).
WHEREAS the Indemnitee is an officer of the Company;
WHEREAS highly skilled and competent persons are becoming more reluctant to
serve public companies as directors or officers unless they are provided with
adequate protection through insurance and indemnification against inordinate
risks of claims and actions against them arising out of their service to and
activities on behalf of such companies;
WHEREAS uncertainties relating to indemnification increase the difficulty of
attracting and retaining such persons;
WHEREAS the Board has determined that an inability to attract and retain such
persons is detrimental to the best interests of the Company and that the Company
should act to assure such persons that there will be increased certainty of such
protection in the future;
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify Indemnitee to the fullest extent permitted by
Bermuda law so that Indemnitee will serve or continue to serve the Company free
from undue concern that Indemnitee will not be so indemnified;
WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnitee be so indemnified;
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

1.   INTERPRETATION   1.1   In this Agreement unless the context otherwise
requires, the following words and expressions shall have the following meanings:

     
this “Agreement”
  means this Indemnification Agreement;
 
   
the “Board”
  means the board of directors of the Company;

 



--------------------------------------------------------------------------------



 



     
“Business Day”
  means any day on which banks in Bermuda are open for business;
 
   
the “Companies Act”
  means the Companies Act 1981;
 
   
“Corporate Status”
  means the status of a person who is or was a director, officer, employee,
agent, or fiduciary of the Company or any other Group Company, or is or was
serving at the request of the Company as a director, officer, employee, agent or
fiduciary of any other company, corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan or other entity or
enterprise;
 
   
“the Court”
  means the Supreme Court of Bermuda;
 
   
“Disinterested Director”
  means a director of the Company who is not or was not a party to a Proceeding
in respect of which indemnification is sought by Indemnitee;
 
   
“Group Companies”
  means the Company and each subsidiary of the Company (wherever incorporated or
organized);
 
   
“Independent Counsel”
  means a law firm or a member of a law firm that neither is presently nor in
the past five years has been retained to represent: (i) the Company or
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s right to indemnification
under this Agreement;
 
   
the “Parties”
  means the parties to this Agreement collectively, and “Party” means any one of
them; and
 
   
“Proceeding”
  means any action, suit, arbitration, alternate dispute resolution mechanism,
investigation, administrative hearing or any other proceeding whether civil,
criminal, administrative or investigative and whether formal or informal;

1.2   In this Agreement unless the context otherwise requires:

2



--------------------------------------------------------------------------------



 



  1.2.1   references to statutory provisions shall be construed as references to
those provisions as amended or re-enacted or as their application is modified by
other provisions from time to time and shall include references to any
provisions of which they are re-enactments (whether with or without
modification);     1.2.2   references to clauses and schedules are references to
clauses hereof and schedules hereto; references to sub-clauses or paragraphs
are, unless otherwise stated, references to sub-clauses of the clause or
paragraphs of the schedule in which the reference appears;     1.2.3  
references to the singular shall include the plural and vice versa and
references to the masculine shall include the feminine and/or neuter and vice
versa; and     1.2.4   references to persons shall include companies,
partnerships, associations and bodies of persons, whether incorporated or
unincorporated.

2.   AGREEMENT TO SERVE       Indemnitee agrees to continue to serve as an
officer of the Company. This Agreement does not create or otherwise establish
any right on the part of Indemnitee to be and continue to be elected or
appointed an officer of the Company or any other Group Company and does not
create an employment contract between the Company and Indemnitee.   3.  
INDEMNITY OF DIRECTOR/OFFICER   3.1   Subject to clause 10, the Company shall
indemnify Indemnitee if Indemnitee is a party or is threatened to be made a
party to any threatened, pending or completed Proceeding, including a Proceeding
brought by or in the right of the Company, by reason of the fact that Indemnitee
is or was a director, officer, employee, agent, or fiduciary of the Company or
is or was serving at the request of the Company as a director, officer,
employee, agent, or fiduciary of any other company, corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
entity or enterprise or by reason of anything done or not done by Indemnitee in
any such capacity. Subject to clause 10, pursuant to this sub-clause 3.1
Indemnitee shall be indemnified against expenses (including attorneys’ fees and
disbursements), judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by Indemnitee in connection with such
Proceeding (including, but not limited to, the investigation, defense,
settlement or appeal thereof).   3.2   Notwithstanding any other provision of
this Agreement other than clause 10, Indemnitee shall be indemnified against all
expenses (including attorneys’ fees and disbursements) actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in defending any Proceedings
referred to in clause 3.1 in which judgement is given in his favour, in which he
is acquitted, or in respect of which relief is granted to him by the Court under
section 281 of the Companies Act.

3



--------------------------------------------------------------------------------



 



3.3   Subject to clause 10, the Company shall indemnify Indemnitee for such
portion of the expenses (including attorneys’ fees), witness fees, damages,
judgments, fines and amounts paid in settlement and any other amounts that
Indemnitee becomes legally obligated to pay in connection with any Proceeding
referred to in clause 3.1 in respect of which Indemnitee is entitled to
indemnification hereunder, even if Indemnitee is not entitled to indemnification
hereunder for the total amount thereof.   3.4   Without limiting the scope of
the indemnity provided under any other provision of this Agreement, if the
Indemnitee has reason to apprehend that any claim will or might be made against
him in respect of any negligence, default, breach of duty or breach of trust, he
may apply to the Court for relief pursuant to section 281 of the Companies Act
and, to the extent that the Court relieves him, either wholly or partly, from
his liability in accordance with section 281 of the Companies Act, the
Indemnitee shall be indemnified against any liability incurred by him in
defending any Proceedings in accordance with paragraph 98(2)(b) of the Companies
Act.   4.   INDEMNIFICATION FOR EXPENSES OF A WITNESS       Subject to clause
10, to the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness in any proceeding, Indemnitee shall be indemnified by the
Company against all expenses actually and reasonably incurred by Indemnitee or
on Indemnitee’s behalf in connection therewith.   5.   DETERMINATION OF
ENTITLEMENT TO INDEMNIFICATION   5.1   The Indemnitee shall request
indemnification pursuant to this Agreement by notice in writing to the secretary
of the Company. The secretary shall, promptly upon receipt of Indemnitee’s
request for indemnification, advise in writing the Board or such other person or
persons empowered to make the determination as provided in sub-clause 5.2 that
Indemnitee has made such request for indemnification. Subject to clause 10, upon
making such request for indemnification, Indemnitee shall be presumed to be
entitled to indemnification hereunder and the Company shall have the burden of
proof in the making of any determination contrary to such presumption.   5.2  
Upon written request by Indemnitee for indemnification pursuant to sub-clause
3.1, the entitlement of the Indemnitee to indemnification pursuant to the terms
of this Agreement shall be determined by the following person or persons who
shall be empowered to make such determination:

  5.2.1   the Board, by a majority vote of the Disinterested Directors; or    
5.2.2   if such vote is not obtainable or, even if obtainable, if such
Disinterested Directors so direct by majority vote, by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee;
or     5.2.3   by a majority vote of the shareholders.

4



--------------------------------------------------------------------------------



 



5.3   For purposes of sub-clause 5.2, Independent Counsel shall be selected by
the Board and approved by Indemnitee. Upon failure of the Board to so select
such Independent Counsel or upon failure of Indemnitee to so approve, such
Independent Counsel shall be selected by a single arbitrator pursuant to the
rules of the American Arbitration Association. Such determination of entitlement
to indemnification shall be made not later than 60 days after receipt by the
Company of a written request for indemnification. Such request shall include
documentation or information which is necessary for such determination and which
is reasonably available to Indemnitee. Subject to clause 10, any expenses
(including attorneys’ fees) incurred by Indemnitee in connection with
Indemnitee’s request for indemnification hereunder shall be borne by the Company
irrespective of the outcome of the determination of Indemnitee’s entitlement to
indemnification. If the person or persons making such determination shall
determine that Indemnitee is entitled to indemnification as to part (but not
all) of the application for indemnification, such persons may reasonably prorate
such partial indemnification among such claims, issues or matters in respect of
which indemnification is requested.   6.   ADVANCEMENT OF EXPENSES       All
reasonable expenses incurred by Indemnitee (including attorneys’ fees, retainers
and advances of disbursements required of Indemnitee) shall be paid by the
Company in advance of the final disposition of any Proceeding at the request of
Indemnitee as promptly as possible, and in any event within twenty days after
the receipt by the Company of a statement or statements from Indemnitee
requesting such advance or advances from time to time. Indemnitee’s entitlement
to such expenses shall include those incurred in connection with any Proceeding
by Indemnitee seeking an adjudication or award in arbitration pursuant to this
Agreement. Such statement or statements shall reasonably evidence the expenses
incurred by Indemnitee in connection therewith and shall include or be
accompanied by an undertaking by or on behalf of Indemnitee to repay such amount
if it is ultimately determined that Indemnitee is not entitled to be indemnified
against such expenses by the Company as provided by this Agreement or otherwise.
Subject to clause 10, the Company shall have the burden of proof in any
determination under this clause 6. No amounts advanced hereunder shall be deemed
an extension of credit by the Company to Indemnitee.   7.   REMEDIES OF
INDEMNITEE IN CASES OF DETERMINATION NOT TO INDEMNIFY OR TO ADVANCE EXPENSES  
7.1   In the event that: (a) a determination is made that Indemnitee is not
entitled to indemnification hereunder; (b) payment has not been timely made
following a determination of entitlement to indemnification pursuant to clause
5; or (c) expenses are not advanced pursuant to clause 6, Indemnitee shall be
entitled to apply to the Court or any other court of competent jurisdiction for
a determination of Indemnitee’s entitlement to such indemnification or advance.
  7.2   Alternatively to sub-clause 7.1, Indemnitee, at Indemnitee’s option, may
seek an award in arbitration to be conducted by a single arbitrator pursuant to
the rules of the American Arbitration Association, such award to be made within
sixty days following the filing of

5



--------------------------------------------------------------------------------



 



    the demand for arbitration. The Company shall not oppose Indemnitee’s right
to seek any such adjudication or award in arbitration or any other claim.

7.3   A judicial proceeding or arbitration pursuant to this clause 7 shall be
made de novo and Indemnitee shall not be prejudiced by reason of a determination
otherwise made hereunder (if so made) that Indemnitee is not entitled to
indemnification. Subject to clause 10, if a determination is made pursuant to
the terms of clause 5 that Indemnitee is entitled to indemnification, the
Company shall be bound by such determination and is precluded from asserting
that such determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable. If the court or
arbitrator shall determine that Indemnitee is entitled to any indemnification
hereunder, the Company shall pay all reasonable expenses (including attorneys’
fees and disbursements) actually incurred by Indemnitee in connection with such
adjudication or award in arbitration (including, but not limited to, any
appellate proceedings).   8.   OTHER RIGHTS TO INDEMNIFICATION       The
indemnification and advancement of expenses (including attorneys’ fees) provided
by this Agreement shall not be deemed exclusive of any other right to which
Indemnitee may now or in the future be entitled under any provision of the
Company’s bye-laws, any agreement, vote of shareholders, the Board or
Disinterested Directors, provision of law, or otherwise; provided, however,
that: (a) this Agreement supersedes any other agreement that has been entered
into by the Company with the Indemnitee which has as its principal purpose the
indemnification of Indemnitee (except that this Agreement shall not supersede
that certain Indemnification Agreement entered into on or about the date hereof
between Indemnitee and Weatherford International, Inc., a subsidiary of the
Company, it being the intention of the Parties that Indemnitee shall be entitled
to the indemnification provided under either or both agreements to the fullest
extent permitted by law); and (b) where the Company may indemnify the Indemnitee
pursuant to either this Agreement or the bye-laws of the Company, the Company
may indemnify the Indemnitee under either this Agreement or the bye-laws but the
Indemnitee shall, in no case, be indemnified by the Company in respect of any
expense, liability or cost of any type for which payment is or has been actually
made to Indemnitee under any insurance policy, indemnity clause, bye-law or
agreement, except in respect of any excess beyond such payment.   9.  
ATTORNEYS’ FEES AND OTHER EXPENSES TO ENFORCE AGREEMENT       In the event that
Indemnitee is subject to or intervenes in any Proceeding in which the validity
or enforceability of this Agreement is at issue or seeks an adjudication or
award in arbitration to enforce Indemnitee’s rights under, or to recover damages
for breach of, this Agreement, Indemnitee, if Indemnitee prevails in whole or in
part in such action, shall be entitled to recover from the Company and shall be
indemnified by the Company against, any actual expenses for attorneys’ fees and
disbursements reasonably incurred by Indemnitee, provided that in bringing such
action, Indemnitee acted in good faith.

6



--------------------------------------------------------------------------------



 



10.   LIMITATION OF INDEMNIFICATION       Notwithstanding any other terms of
this Agreement, nothing herein shall indemnify the Indemnitee against, or exempt
the Indemnitee from, any liability in respect of the Indemnitee’s fraud or
dishonesty.   11.   LIABILITY INSURANCE       To the extent the Company
maintains an insurance policy or policies providing directors’ and officers’
liability insurance, Indemnitee shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any Company director or officer.   12.   DURATION OF AGREEMENT    
  This Agreement shall apply with respect to Indemnitee’s occupation of any of
the position(s) described in sub-clause 3.1 of this Agreement prior to the date
of this Agreement and with respect to all periods of such service after the date
of this Agreement, even though the Indemnitee may have ceased to occupy such
positions(s).   13.   NOTICE OF PROCEEDINGS BY INDEMNITEE   13.1   Indemnitee
agrees promptly to notify the Company in writing upon being served with any
summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding which may be subject to indemnification
hereunder, provided, however, that the failure to so notify the Company will not
relieve the Company from any liability it may have to Indemnitee except to the
extent that such failure materially prejudices the Company’s ability to defend
such claim. With respect to any such Proceeding as to which Indemnitee notifies
the Company of the commencement thereof:

  13.1.1   the Company will be entitled to participate therein at its own
expense; and     13.1.2   except as otherwise provided below, to the extent that
it may wish, the Company jointly with any other indemnifying party similarly
notified will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee. After notice from the Company to Indemnitee of its
election so to assume the defense thereof, the Company will not be liable to
Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by Indemnitee in connection with the defense thereof other than
reasonable costs of investigation or as otherwise provided below. Indemnitee
shall have the right to employ Indemnitee’s own counsel in such Proceeding, but
the fees and expenses of such counsel incurred after notice from the Company of
its assumption of the defense thereof shall be at the expense of Indemnitee and
not subject to indemnification hereunder unless (a) the employment of counsel by
Indemnitee has been authorized by the Company; (b) in the reasonable opinion of
counsel to Indemnitee there is or may be a conflict of interest between the
Company and

7



--------------------------------------------------------------------------------



 



      Indemnitee in the conduct of the defense of such Proceeding; or (c) the
Company shall not in fact have employed counsel to assume the defense of such
action, in each of which cases, subject to clause 10, the fees and expenses of
counsel shall be at the expense of the Company.

13.2   Neither the Company nor the Indemnitee shall settle any claim without the
prior written consent of the other (which shall not be unreasonably withheld).  
14.   NOTICES       Any notice required to be given hereunder shall be in
writing in the English language and shall be served by sending the same by
prepaid recorded post, facsimile or by delivering the same by hand to the
address of the Party or Parties in question as set out below (or such other
address as such Party or Parties shall notify the other Parties of in accordance
with this clause). Any notice sent by post as provided in this clause shall be
deemed to have been served five Business Days after despatch and any notice sent
by facsimile as provided in this clause shall be deemed to have been served at
the time of despatch and in proving the service of the same it will be
sufficient to prove in the case of a letter that such letter was properly
stamped, addressed and placed in the post; and in the case of a facsimile that
such facsimile was duly despatched to a current facsimile number of the
addressee.       Company —       Weatherford International Ltd.       c/o
Weatherford International, Inc.
515 Post Oak Park, Suite 600
Houston, Texas 77027-3415
Attn: Secretary       Fax:                    713-693-4484       Indemnitee —
Name:                Carel W. Hoyer
Address:            515 Post Oak Boulevard, Suite 600
                           Houston, Texas 77027
Fax:                     (713) 693-4410   15.   MISCELLANEOUS   15.1  
Notwithstanding the expiration or termination of this Agreement howsoever
arising, such expiration or termination shall not operate to affect such of the
provisions hereof as are expressed or intended to remain in full force and
effect.

8



--------------------------------------------------------------------------------



 



15.2   If any of the clauses, conditions, covenants or restrictions of this
Agreement or any deed or document emanating from it shall be found to be void
but would be valid if some part thereof were deleted or modified, then such
clause, condition, covenant or restriction shall apply with such deletion or
modification as may be necessary to make it valid and effective so as to give
effect as nearly as possible to the intent manifested by such clause, condition,
covenant or restriction.   15.3   This Agreement shall be binding upon the
Company and its successors and assigns (including any transferee of all or
substantially all of its assets and any successor or resulting company by
merger, amalgamation or operation of law) and shall inure to the benefit of
Indemnitee and Indemnitee’s spouse, assigns, heirs, estate, devises, executors,
administrators or other legal representatives.   15.4.   This Agreement
(together with any documents referred to herein) constitutes the whole agreement
between the Parties relating to its subject matter and supersedes any prior
indemnification arrangement between the Company (or its predecessor) and
Indemnitee (except as specifically set forth in clause 8).   15.5   No provision
in this Agreement may be amended unless such amendment is agreed to in writing,
signed by the Indemnitee and by a duly authorised officer of the Company. No
waiver by either Party of any breach by the other Party of any condition or
provision of this Agreement to be performed by such other Party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same or any
prior or subsequent time. Any waiver must be in writing and signed by the
Indemnitee or a duly authorised officer of the Company, as the case may be.  
15.6   The headings in this Agreement are inserted for convenience only and
shall not affect the construction of this Agreement.   15.7   This Agreement may
be executed in counterparts each of which when executed and delivered shall
constitute an original but all such counterparts together shall constitute one
and the same instrument.   15.8   The terms and conditions of this Agreement and
the rights of the parties hereunder shall be governed by and construed in all
respects in accordance with the laws of the Islands of Bermuda. The parties to
this Agreement hereby irrevocably agree that the courts of Bermuda shall have
non-exclusive jurisdiction in respect of any dispute, suit, action, arbitration
or proceedings (“Agreement Proceedings”) which may arise out of or in connection
with this Agreement and waive any objection to Agreement Proceedings in the
courts of Bermuda on the grounds of venue or on the basis that the Agreement
Proceedings have been brought in an inconvenient forum.   15.9   All payments
made by the Company to Indemnitee hereunder shall be deemed to have been made in
the ordinary course of business of the Company, and shall not be deemed to be
extraordinary payments.

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned, intending to be bound hereby, have duly
executed this Agreement as of the date first written above.

               
 
             
SIGNED by and on behalf of
)            
THE COMPANY
)         /s/ BURT M. MARTIN  
 
             
in the presence of:
)         Name: Burt M. Martin  
 
          Title: Senior Vice President  
 
             
Witness:   /s/ Kathleen Marino        
             
Name:        Kathleen Marino
             
 
             
SIGNED by
)            
THE INDEMNITEE
)         /s/ CAREL W. HOYER  
in the presence of:
)         Name: Carel W. Hoyer  
 
             
Witness:   /s/ Beth Murrell              
             
Name:        Beth Murrell
             

10